Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/7/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Dibene (U.S 2002/0021556 A1). 
In regards to Claim 1, Ahmad discloses an apparatus comprising: an integrated circuit package (Fig.5) comprising a plurality of components (Fig.5) including an application specific integrated circuit (ASIC) die (Fig.5, #14) and a plurality of high bandwidth memory (HBM) modules (Fig.5, #16).
Ahmad fails to disclose: A combined liquid and air cooling system to cool components of the integrated circuit package, the combined liquid and air cooling system comprising: a liquid cooling system comprising a cold plate located over the ASIC die and the HBM modules, wherein the liquid cooling system further comprises a closed recirculation loop that circulates a coolant fluid through the cold plate to provide cooling to the ASIC die and HBM modules; and an air cooling system integrated with the liquid cooling system, wherein the air cooling system comprises a heat sink and an airflow device that directs a flow of air through the heat sink to cool components of the integrated circuit package.
However, Dibene discloses: A combined liquid and air cooling system (Fig.2, #200) to cool components of the integrated circuit package (Fig.2 #206, heat source), the combined liquid and air cooling system comprising: a liquid cooling system comprising a cold plate located over the ASIC die and the HBM modules (Fig.2, #201, which is a liquid cold plate), wherein the liquid cooling system further comprises a closed recirculation loop that circulates a coolant fluid through the cold plate to provide cooling to the ASIC die and HBM modules (Fig.2, #204/203, which discloses the liquid circulating within a closed loop); and an air cooling system integrated with the liquid cooling system (Fig.2), wherein the air cooling system comprises a heat sink (Fig.2, #202) and an airflow device that directs a flow of air through the heat sink to cool components of the integrated circuit package (Fig.2, and paragraph [0045], which discloses an airflow device which is used to direct a flow of air through the heat sink to cool the components of the IC package, as such the office notes that with the combination of Ahmad in view of Dibene, the integrated circuit package having ASIC and HBM chips (as taught by Ahmad) would be modified to include a liquid/air cooling system having a cold plate and heatsink (as taught by Dibene) to dissipate the heat generated by said chips). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the integrated circuit package having ASIC and HBM chips (as 
In regards to Claim 8, Ahmad in view of Dibene disclose the apparatus of claim 1, wherein the airflow device of the air cooling system directs the flow of air through the heat sink in a first direction (Dibene, Fig.2, the arrow indicates an airflow through the heatsink)  that is transverse to a second direction of coolant fluid flow through the cold plate (Dibene, Fig.2, the fluids goes up and down which is transverse the first direction going left to right), and the heat sink further comprises fins having lengths that are oriented in the heat sink such that the flow of air directed through the air cooling system passes around and along the lengths of the fins of the air cooling system (Dibene, Fig.2, #202 are fins having lengths that are oriented such that the airflow travels along the lengths of said fins). 
In regards to Claim 9, Ahmad in view of Dibene disclose the apparatus of claim 8, wherein the airflow device (Dibene, Fig.2 , paragraph [0045], which disclose a fan) of the air cooling system is operable to direct the flow of air through the air cooling system at a first flow rate during a first mode of operation when the liquid cooling system directs the coolant fluid through the cold plate (Dibene, Fig.2, the office notes that the apparatus only requires the airflow device disclosed in paragraph [0045] is capable of doing the task and not the task itself, as Dibene discloses the structural limitation (airflow device disclosed in paragraph [0045]), see MPEP 2114, citing Hewlett-Packard Co. v. Bausch & Lomb Inc. “Manner of operating the device not differentiate apparatus claim from the prior art”), the airflow device is further operable to direct the flow of air through the air cooling system at a second flow rate during a second mode of operation when the liquid cooling system stops directing the coolant fluid through the cold plate, and the second flow rate is greater than the first flow rate (Dibene, Fig.2, paragraph [0045], discloses a fan which is capable of flowing at a second rate faster than the first rate). 

Claim 10, Ahmad in view of Dibene disclose an electronic device comprising: a printed circuit board (PCB); and the apparatus of claim 1, wherein the integrated circuit package of the apparatus is integrated with the PCB (Ahmad, Fig.5, IC package #20 is integrated with #50 via solder). 

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Edmunds (U.S 2010/0128436 A1). 
In regards to Claim 1, Ahmad discloses an apparatus comprising: an integrated circuit package (Fig.5) comprising a plurality of components (Fig.5) including an application specific integrated circuit (ASIC) die (Fig.5, #14) and a plurality of high bandwidth memory (HBM) modules (Fig.5, #16).
Ahmad fails to disclose: A combined liquid and air cooling system to cool components of the integrated circuit package, the combined liquid and air cooling system comprising: a liquid cooling system comprising a cold plate located over the ASIC die and the HBM modules, wherein the liquid cooling system further comprises a closed recirculation loop that circulates a coolant fluid through the cold plate to provide cooling to the ASIC die and HBM modules; and an air cooling system integrated with the liquid cooling system, wherein the air cooling system comprises a heat sink and an airflow device that directs a flow of air through the heat sink to cool components of the integrated circuit package.
However, Edmunds discloses: A combined liquid and air cooling system (Fig.5) to cool components of the integrated circuit package (Fig.5, #12), the combined liquid and air cooling system comprising: a liquid cooling system comprising a cold plate (Fig.5, #16) located over the ASIC die and the HBM modules (Fig.5, over the multiple chips #12), wherein the liquid cooling system further comprises a closed recirculation loop that circulates a coolant fluid through the cold plate to provide cooling to the ASIC die and HBM modules (Fig.5 and paragraph [0016], coolant circulating in a closed loop); and an air cooling system (Fig.5, #48 in conjunction with 49) integrated with the liquid cooling system (Fig.5), wherein the air cooling system comprises a heat sink (Fig.5, #48) and an airflow device (Fig.5, #49) that directs a flow of air through the heat sink to cool components of the integrated circuit package (Fig.5 and which discloses an airflow device which is used to direct a flow of air through the heat sink to cool the components of the IC package, as such the office notes that with the combination of Ahmad in view of Edmunds, the integrated circuit package having ASIC and HBM chips (as taught by Ahmad) would be 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the integrated circuit package having ASIC and HBM chips (as taught by Ahmad) would be modified to include a liquid/air cooling system having a cold plate and heatsink (as taught by Edmunds) to dissipate the heat generated by said chips. By utilizing an air and liquid cooling system to help dissipate the heat generated by said chips, would provide benefits of both liquid and air cooling. Furthermore, the dual cooling system would improve the cooling capacity of both elements and can improve the power handling characteristics of certain high power components (Edmunds, paragraph [0028]).   
In regards to Claim 8, Ahmad in view of Edmunds disclose the apparatus of claim 1, wherein the airflow device of the air cooling system directs the flow of air through the heat sink in a first direction (Edmunds, Fig.5, the arrow indicates an airflow through the heatsink vertically)  that is transverse to a second direction of coolant fluid flow through the cold plate (Edmunds, Fig.3, the fluids goes right to left (horizontally) which is transverse the first direction), and the heat sink further comprises fins having lengths that are oriented in the heat sink such that the flow of air directed through the air cooling system passes around and along the lengths of the fins of the air cooling system (Edmunds, Fig.5, #48 are fins having lengths that are oriented such that the airflow travels along the lengths of said fins). 
In regards to Claim 9, Ahmad in view of Edmunds disclose the apparatus of claim 8, wherein the airflow device (Edmunds, Fig.5, #49) of the air cooling system is operable to direct the flow of air through the air cooling system at a first flow rate during a first mode of operation when the liquid cooling system directs the coolant fluid through the cold plate (Edmunds, Fig.5, #49 the office notes that the apparatus only requires the airflow device #49 is capable of doing the task and not the task itself as Edmunds discloses the structural limitation (airflow device #49), see MPEP 2114, citing Hewlett-Packard Co. v. Bausch & Lomb Inc. “Manner of operating the device not differentiate apparatus claim from the prior art”), the airflow device is further operable to direct the flow of air through the air cooling system at a second flow rate during a second mode of operation when the liquid cooling system stops directing the 
In regards to Claim 10, Ahmad in view of Edmunds disclose an electronic device comprising: a printed circuit board (PCB); and the apparatus of claim 1, wherein the integrated circuit package of the apparatus is integrated with the PCB (Ahmad, Fig.5, IC package #20 is integrated with #50 via solder). 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Edmunds (U.S 2010/0128436 A1) and further, in view of Liu (U.S 2005/0011635 A1). 
In regards to Claim 2, Ahmad in view of Edmunds disclose the apparatus of claim 1.
Ahmad in view of Edmunds fail to disclose: Wherein the cold plate of the liquid cooling system is divided into a plurality of cold plate (CP) zones, each CP zone including an inlet to receive the coolant fluid into the CP zone and an outlet to direct the coolant fluid from the CP zone, and the outlet of a first CP zone is oriented to direct the coolant fluid from the first CP zone into the inlet of a second CP zone such that the coolant fluid flows in opposing directions through the first CP zone and the second CP zone.
However, Liu discloses: Wherein the cold plate (Fig.5, #11) of the liquid cooling system is divided into a plurality of cold plate (CP) zones (Annotated Fig.5), each CP zone including an inlet (Annotated Fig.5), to receive the coolant fluid into the CP zone and an outlet (Annotated Fig.5),  to direct the coolant fluid from the CP zone, and the outlet of a first CP zone is oriented to direct the coolant fluid from the first CP zone into the inlet of a second CP zone such that the coolant fluid flows in opposing directions through the first CP zone and the second CP zone (Annotated Fig.5, as such the office notes that with the combination of Ahmad in view of Edmunds and Liu, the cold plate having plurality of zones (as taught by Ahmad in view of Edmunds) would be modified such that the coolant flows through the first zone and out to the second zone within the cold plate in opposing directions (as taught by Liu) to cool the heat generated by the ASIC and HBM chips).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cold plate having plurality of zones (as taught by Ahmad in view of Edmunds) would be modified such that the coolant flows through the first zone and out to the second zone within the cold plate in opposing directions (as taught by Liu) to cool the heat generated by the ASIC 
Annotated Figure 5 of Liu:

    PNG
    media_image1.png
    438
    491
    media_image1.png
    Greyscale

In regards to Claim 3, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 2, wherein the first CP zone is located over the HBM modules (Ahmad in view of Edmunds and Liu, Fig.5, #11 with respect to Ahmad Figure 5, the first CP1 would be positioned over the HBM modules), and the second CP zone is located over the ASIC die (Ahmad in view Liu, Fig.5 and figure 5 of Ahmad, the cold plate would be oriented such that CP1 is positioned over the HBM modules and CP2/CP3 positioned above the ASIC chip), and the first CP zone is separated from the second CP zone by a gap (Liu, Fig.5. #111 is a gap which separates the first and second zone) within the cold plate that extends a length of each of the first and second CP zones (Liu, Fig.5, #111 extends a length of each of the first and second zone). 
Claim 4, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 3, wherein the outlet of the second CP zone is oriented to direct the coolant fluid from the second CP zone into the inlet of a third CP zone such that the coolant fluid flows in opposing directions through the second CP zone and the third CP zone (Liu, Annotated Figure 5 above, discloses the outlet of CP2 is directing fluid to the inlet of CP3 in an opposing direction). 
In regards to Claim 5, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 3, wherein each CP zone includes a plurality of fins having lengths that extend in a direction of coolant fluid flow through each CP zone such that the coolant fluid flowing within the closed recirculation loop flows around and along the lengths of the fins (Edmunds, Fig.3, Paragraphs [0033-0034], #22 are fins disposed in the multiple zones as such the office notes that with the combination of Ahmad in view of Edmunds and Liu, the first second and third zones (as taught by Edmunds in view of Liu) would each include fins to allow the coolant to flow long the lengths of each fin within each zone (as taught by Edmunds). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Edmunds (U.S 2010/0128436 A1), Liu (U.S 2005/0011635 A1), and further, in view of Cheng (U.S 2016/0120063 A1).   
In regards to Claim 6, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 5.
Ahmad in view of Edmunds and Liu fail to disclose: Wherein the first CP zone has a fin density that is greater than a fin density of the second CP zone.
However, Cheng discloses: Wherein the first CP zone has a fin density that is greater than a fin density of the second CP zone (Fig.2, first CP zone on the left side next to #12 is consider the first CP zone having a fin density #51 greater than the fin density #52 (Smaller in size, less density) in the second CP zone to the right of the first CP Zone, as such the office notes that with the combination of Ahmad in view of Edmunds, Liu, and Cheng, the fins within the CP zones (as taught by Ahmad in view of Edmunds and Liu) would be modified such that the density of fins in the first CP zone is greater than the fin density of the second CP zone (as taught by Cheng) to properly cool the HBM modules). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fins within the CP zones (as taught by Ahmad in view of Edmunds and Liu) such that the density of fins in the first CP zone is greater than the fin density of the . 
Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Edmunds (U.S 2010/0128436 A1), Liu (U.S 2005/0011635 A1), and further, in view of Duxbury (U.S 6,625,025).  
In regards to Claim 7, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 3.
Ahmad in view of Edmunds and Liu fail to disclose: Wherein the heat sink of the air cooling system is divided into a primary heat sink and a secondary heat sink spaced apart from the primary heat sink, the secondary heat sink is located over the first CP zone of the liquid cooling system, and the primary heat sink is located over the second CP zone of the liquid cooling system.
However, Duxbury discloses: Wherein the heat sink (Fig.4, #500) of the air cooling system is divided into a primary heat sink (Fig.5, #520) and a secondary heat sink (Fig.5, #510) spaced apart from the primary heat sink (Fig.5, spaced apart via #560), the secondary heat sink is located over the first CP zone of the liquid cooling system, and the primary heat sink is located over the second CP zone of the liquid cooling system (The office notes that with the combination of Ahmad in view of Edmunds, Liu, and Duxbury, the heatsink over the CP zones (as taught by Ahmad in view of Edmunds and Liu) would be modified such that the heatsink comprises a primary heatsink which is over the second CP zone and a secondary heatsink which is over the first CP zone). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heatsink over the CP zones (as taught by Ahmad in view of Edmunds and Liu) such that the heatsink would comprises a primary heatsink which is over the second CP zone and a secondary heatsink which is over the first CP zone. By utilizing a heatsink having two different parts covering two different heat zones, would allow each chip to be properly cooled as the gap between the two parts prevent any thermally communication to occur.
Claims 5-6 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S 2019/0237371 A1) in view of Edmunds (U.S 2010/0128436 A1), Liu (U.S 2005/0011635 A1), and further, in view of Cheng (U.S 2016/0120063 A1).   
In regards to Claim 5, Ahmad in view of Edmunds and Liu disclose the apparatus of claim 3.
Edmunds does disclose using cooling fins within the cold plate to increase the surface area for greater heat dissipation (See figure 3, #22 and paragraphs [0033-0034], which discloses fins in the zones within the cold plate).
Ahmad in view of Edmunds and Liu fail to explicitly disclose: Wherein each CP zone includes a plurality of fins having lengths that extend in a direction of coolant fluid flow through each CP zone such that the coolant fluid flowing within the closed recirculation loop flows around and along the lengths of the fins (Edmunds, Fig.3, Paragraphs [0033-0034], #22 are fins disposed in the multiple zones as such the office notes that with the combination of Ahmad in view of Edmunds and Liu, the first second and third zones (as taught by Edmunds in view of Liu) would each include fins to allow the coolant to flow long the lengths of each fin within each zone (as taught by Edmunds). 
However, Cheng discloses: Wherein each CP zone includes a plurality of fins having lengths that extend in a direction of coolant fluid flow through each CP zone such that the coolant fluid flowing within the closed recirculation loop flows around and along the lengths of the fins (Fig.2, Paragraphs [0023-0028], #51/50 are fins disposed in the multiple zones as such the office notes that with the combination of Ahmad in view of Edmunds, Liu, and Cheng, the first second and third zones (as taught by Edmunds in view of Liu) would each include fins to allow the coolant to flow long the lengths of each fin within each zone (as taught by Cheng) to improve the heat dissipation). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified first second and third zones (as taught by Edmunds in view of Liu) to each include fins to allow the coolant to flow long the lengths of each fin within each zone (as taught by Cheng) to increase the heat dissipation. By including fins within the coolant paths of each zone, would increase the surface area and further promote more heat dissipation, thus increasing the efficiency of cooling said chips. 
Claim 6, Ahmad in view of Edmunds, Liu, and Cheng disclose the apparatus of claim 5, Wherein the first CP zone has a fin density that is greater than a fin density of the second CP zone (Cheng, Fig.2, first CP zone on the left side next to #12 is consider the first CP zone having a fin density #51 greater than the fin density #52 (Smaller in size, less density) in the second CP zone to the right of the first CP Zone). 

. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smalley (U.S 2017/0221793 A1) – Discloses an air and liquid cooling system which dissipates heat from IC chips mounted on a PCB. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835